Case 2:11-cr-OO420-PBT Document 80 Filed 10/29/18 Page 1 of 13

GORSON 8c GORSON, P.C.

BY: Noah Gorson, Esquire

Identiiication No. 34323 _

1845 Walnut Stteet

Suite 1300

Philadeiphia, PA 19103

(215) 569-4661 Attorney for Defendant

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
VS. : CRIMINAL NO. 11-420-01

ALI CHARAF DAMACHE

DEFENDANT'S SENTENCING MEMORANDUM
I. INTROI)UCTION

On March 9, 2010, Defendant, Mr. Damache, Was arrested in Ireland and charged with an
offense under Section 13 Post Ofnce (Amendrnent) Act 1951 in relation to a threatening phone call
made to an individual in Detroit, Michigan. He remained in Irish custody until February 27, 2013
at Which time he Pleaded guilty and was released but immediately re-arrested on a United States
extradition request Mr. Damache remained in Irish custody while he contested the extradition
request On May 21, 2015, he was released from Irish custody upon ]udgrnent of Ms. ]ustice
Donne]ly of the High Court at Record Nurnber 2013 51 EXT, 2013 670 JR & 2014 112 _]R denying
the extradition request (See letter from Anne Farrell, Cri_tninai Mutual Assistance and Extradition
Division of the Irish Department of]ustice and Equality certifying that Mr. Darnache Was held in
lrish custody solely on the basis of the extradition request from the United States from February 27,
2013 to May 21, 2015, attached hereto as EXhibit “A”.)

On December 10, 2015 Mr. Damache was arrested by Spanish aurhoiities pursuant to an
lnterpol Red Notice and held in Spanish custody on United States charges until ]uly, 21, 2017 when
he Was extradited (See letter from Paula Monge Deputy Director lnternational Legal Cooperation
of the Spanish Ministry of]ustlce certifying that Mt. Darnache Was held in Spanish custody solely on
the basis of the extradition request from the United from Decernber 10, 2015 until Juiy 21, 2017,

 

Case 2:11-cr-OO420-PBT Document 80 Filed 10/29/18 Page 2 of 13

attached hereto as Exhibit “B”.)
Mr. Damache has been in United States Federal custody effective july 21, 2017, following his
arrest by the F ederal Bureau of Investigation.

On ]uly 23,2018, Defendant, Mr. Damache, pleaded guilty to Count One of the
Superseding Indictrnent, charging him with conspiracy to provide material support to terrorists in
violation of 18 U.S.C. § 2339A. The guilty plea was pursuant to a plea agreement in accord with
F.R.Crirn.P. Rule 11(c) (1) (C) and specified that the appropriate sentence for this case is 130 months
imprisonment, the statutory maximum permitted Mr. Damache and the Government have, in
addition to the appropriate sentence, agreed to certain terms regarding his immediate removal from
the United States upon completion of his sentence to Ireland (his place of citizenship) and that
neither the Eastern District of Pennsylvania nor the National Security Division will oppose credit

for time served in Ireland and Spain as a direct result of the United States’ extradition request

18 U.S.C. § 3585(b) provides that a term of imprisonment should be calculated as follows:

“A defendant shall be given credit toward the service of a term of imprisonment for any
time ha has spent in official detention prior to the date sentence commences ~»

(1) as a result of the offense for which sentence was imposed

That has not been credited against another sentence.”

Sentencing is scheduled for October 30, 2018 and this memorandum is being submitted on
behalf of Mr. Damache.

II. HISTORY

Mr. Darnache is an Irish citizen having taken a long and circuitous route from his birth on
March 21, 1965 in a small and impoverished home in l\/lostaganem, Algeria. Along the path from
Algeria to Waterford, Ireiand where he was arrested on March 9, 2010, there were stops in Paris
(where he married and had two children - his wife, unfortunately, passed away from cancer at the
age of 36), Turkey (where he worked for the Red Crescent Society, part of the International Red
Cross and Red Crescent Movement) and, finally Ireland (where he married Mary Cronin in 2004,
obtained Irish citizenship but became separated in 2010). None of his peregrinations took him to
any middle eastern Muslim countries nor had he demonstrated any devote Muslim practice l\/lr.
Damache never traveled to the United States until his extradition on ]uly 21, 2017 and has remained

in United States F ederal custody at FDC Philadelphia since then.

Case 2:11-cr-OO420-PBT Document 80 Filed 10/29/18 Page 3 of 13

His adjustment to conditions in the United States has been difficult due to language barriers
and ignorance of America in general and specifically the justice system. Despite natural
apprehensions and these initial difficulties, he has made significant adjustment through his fair
treatment by FDC Philadelphia staff and the attention of the lrish Council for Prisoners Overseas
(“iCPO”). lie has taken courses offered at FDC Philadelphia including Victim Impact: listen and
Learn and Anger Management/Emotional Control. (Attached hereto as Exhibit “C” is a letter
dated july 27, 2018 from Scott Barrett, Reentry Affairs Coordinator confirming the former,

confirmation of the later has yet to be received).

III. SENTENCING CALCULATIONS

The PSR prepared by Senior U. S. Proban`on Officer Megan Maier is fundamentally accurate;
although, some of the background information has been disputed none of these items affect the
conclusions set forth in the PSR. The sentencing calculations are summarily set forth in the
Government’s Sentencing Memorandum, at pages seven to eight (7-8) are accurate and lvir.

Darnache does not contest same.

IV. CONCLUSION

The Government and Mr. Damache have agreed that a 180~m0nth sentence followed by
uncontested removal to Ireland is the appropriate disposition of this case. As the Government
notes the related cases, involving three American, have been resolved through plea agreements and
each was sentenced as follows:

1) Colleen R. LaRose - 10 years designated to a low security facility FDC Tallahassee;
2) ]amie Paulin Rarnirez ~ 8 years designated to a low security facility FCI Waseca; and,
3) Mohammad Hassan Khalid - 5 years designated to a low security facility FCI Danbuiy.

A 180-month sentence is an appropriate and proportionate disposition of this matterl Mr.
Damache has demonstrated an ability and desire to return to lreland and take his place as a law
abiding and productive citizen. The Deputy Consul General of Ireland in l\lew York has indicted
their intentions to visit with Mr. Damache and assist him and the United States in the efficient
removal from the United States and his re-entry and settlement in Ireland upon completion of his

sentence Mr. Damache respectfully requests the court to recommend that he be designated to a

Case 2:11-cr-OO420-PBT Document 80 Filed 10/29/18 Page 4 of 13

Mid-Atlantic regional facility so as to render visits from the ICPO and Deputy Consul General of
ireland more easily arranged (Attached hereto as Exhibit “D” is a letter from Les]ie Alcocl§, ICPO
Caseworlrer, describing the mission and efforts of the ICPO and its commitment to continue to
provide support to l\/Ir. Damache, an Irish citizen, which will be of significant assistance with his

removal and re-entry to lreland.

/S/ Noah Gorson
BY: Noah Gorson, Esquire
1345 \X/al_nut Street, Suite 1300
Philadelphia, PA 19103
(215) 569-4661

Case 2:11-cr-OO420-PBT Document 80 Filed 10/29/18 Page 5 of 13

EXHIBIT A

Case 2:11-cr-OO420-PBT Document 80 Filed.lO/29/18 Page€of 13

I)EPAR'X`M}»ZNT OF JUSTICE and

AN nom DLi agns cia'r signs
comet-mhst EQUALITY
51 Faicke S!z'abkna 51 »S?. Stephenis Green
Baz'l€: Atiza Cfiarh 2 Dub!fn 2
Fmimhir/Fm (01) 502 3750

Teilea_fénl"[`e}q»hone: (01)602 8762
RIomhphoist/e-mail: aefarreii@justice.ie

 

Ofiice Of Iniernationai Affairs
Criminai Division
Depa;rhnent of finance

United States of America

For the attention of Mr. David Sih'erbrand

Re:- A}i Charaf Bamacbe

Mr. AIi Chsrafl)amache Was committed to Prison under an extradition Warrant dated 27
February 2013 and Was released by an Order ofthe High Court on 21 May 2015. The entire
duration of incarceration Was pursuant to the extradition request from the United Stat&s.

 

Criminal Mutual Assistanc¢ and
thradition Division

14 May 2018

Case 2:11-cr-00420-PBT Document 80 Filed 10/29/18 Page 7 of 13

EXHIBIT B

Document 80 Filed 10/29/18 Page 8 of 13

mcnamara DE EsTADO vs iesncm

_ DmEzccn§N GENBRAL ns cooPsRAcION
_ nm area mtsmacromr Y samclosas
MiNlST_ER|O . con ms QONFPsIQNEs

DE JUST|ClA

CaS€ 2211-0r-OO420-PBT

susnmscczow GENBRAL DE cocPaRAcloN
midwest stnNAclc>NAL

 

D F l C ` l 0 |_- l _'

SIREF, A]i Charaf DAMACHE Roberto Iraela

nasa Ext P-D. 1893-15 S€nior_'l`dal Attolney _
OfEce of Intemationai Affalrs
FEcHA 10 de mayo de 2018 'U-_S, Depmem ij_ustice .
' ` .. . 1301 New York Avenue, NW
‘ ‘Asumo Extradition ofAh CharafDamache _ Washl-ngton= D_C_ 20005 _
from Spain to the Unit_ed States |__ _ _]
` The Spajn Mini_stry of Justice wishes to hereby inform that
Ali Charaf Dainache was arrested on 10 December 2015 en the

basis of a Red notice and held on U.S. charges emil he Was
extradited on 21 Iuly 2017. Further, during his detention,
'Damaehe was net held on any Spam'sh charges and thus his
detention Was not credited te any other sentence

' DEPUTY` Draaci"oa-

 

SA`N BERNARDO 62
cause ELEcTRONzco: aims MADRm ’

( D ) pauls.lnongs@mj usfk:ia.es TB) o` 34913902479

Case 2:11-cr-00420-PBT Document 80 Filed 10/29/18 Page 9 of 13

EXHIBIT C

Case 2:11-cr-00420-PBT Doc m n 80
U e t U.|:Si|.ed ch:)f:<LeOl:i§.?:/ti`l§en|:i;agoefl?f s1‘1:`:l.ce

Federal Bureau of Prisons

 

Federal Detention Center

 

700 Arch Street
Philadelphia, PA 19105

July 27, 2018

MEMORANDUM TO CENTRAL FILE

FROM: Scott Barrett Reentry Affaire Coordinator

RE: Ali Charaf Damache, Req. 76161-066

On May 4, 2018, Ali Charaf Damache,r began Voiuntarily participating in
Victim Impact: Lieten and Learn, at the Federal Detention Center. This
qroup, facilitated by the Reentry Affairs Coordinatcr, confronted common
thinking errors that offenders use to justify their crimes and developing
empathy for the victime. He participated in each cession, which met once
per week, and completed this course of study on July 2?, 2018.

/Z§M/UC(

Scott Barrett
Reentry Affairs Coordinator
FDC Philadelphia, PA 19106
(215) 521-7218

Case 2:11-cr-00420-PBT Document 80 Filed 10/29/18 Page 11 of 13

EXHIB_`[T D

 

irish Cou;ncil for Prisoners Uversea

Supporting Irish Prisoners Overseas and their F-arnjlies

The Honorable Petrese B. Tucker
U.S. District Court Judge

U.S. Courthouse

601 Market Street, Roorn 16613
Philadelphia, PA 19106

 

25th Octoher, 2018

To the Honorable Petrese B. 'I`ucker,

I hope this finds you well.

My name is Leslie Alcoclc and 1 ain a caseworker for the Irish Council for Prisoners Overseas
(fCPO). The ICPO Was set up in 1985 by the lrish Catholic Bishop’s Cont`erence to provide
lnformation, support and advocacy to Irish people in prison overseas and to their families We
offer a free and contidential service to all in the above categories There are over 1,100 lrish
citizens imprisoned in 30 countries around the World.

In addition to providing information and advocacy, our support to clients involves connecting
them With volunteers Who Will visit regularly Usually these volunteers are from lreland or
are of Irish descent and living in the United States. The distance from lreland, makes it very
difficult for our client’S families and friends to visit regularly Maintaining relationships
during a period of imprisonment is vital for the Well-belng of offenders

ICPO has strong connections with the lrish communities along the east coast of the United
States, especially in Pennsylvauia. As a result, we were able to arrange for a volunteer to visit
Mr. Damache. The ICPO intend to continue to offer support to Mr. Damache for the duration
of any sentence handed down by the court. The ICPO will be arranging regular visitation to
Mr. Damache and his designation to a mid-`Atlantic regional facility would be more
conducive to these visits in view of the necessary travel involved and the greater presence of
ICPU representatives in the region T_hese visits Will almost certainly be the only ones he
receives during his incarceration

Should you require any additional infonnation, 1 can be contacted on 011-353-1-505-3110 or
entail me on leslie.al__eock_ {t>`econ.ie.

l thank you for your attention in the above

Kin_d_Re aaa _ _
ran anda/ja

Leslie Alcock
ICPO Caseworker

rcPo

Columba Centre
Maynooth

Co Kj}dare
ireland
Wnreoz

ret 00 353 1 5053156
ran 00 35316292363
Ernail: icpo@iecon.ie

 

Case 2:11-cr-OO420-PBT Document 80 Filed 10/29/18 Page 13 of 13

CERTIFICATE OF SERVICE

l hereby certify that a true and correct copy of the foregoing Sentencing Memorandurn Was
served upon the following in the manner indicated:

ECF
The Honotable Petrese B. Tucker
U.S. District Court ]udge
U.S. Coutthouse
601 Market St_reet, Room 16613
Phjladelphia, PA 19106

ECF & Ernail
Departrnent of]ustice
United States Attorney'e Ofi'lce
Eastern District of Pennsylvania
Assistant United States Attorney
Satah M. Woife, Esq.

615 Chesf:nut St_reet, Suite 1250
Philadelphia, PA l9106~4476

GORSON 8c GORSON, P.C.

/s/ Noah Gorson
BY: Noah Gorson, Esquire
1845 Walnut Stteet Suite 1300
Philadelphia, PA 19103
(215) 569-4661

DATE: Octobei' 29, 2018

